DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/304,086 application filed on 11/21/2018.
Claims 1-6 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshinobu et al. (JP2002272152, provided in IDS filed on 11/21/2018) with provided machine English translation.
Addressing claim 1, Toshinobu discloses a thermoelectric power generation device comprising:
	a thermoelectric element (fig. 16) having a first side provided to a heating unit 3A (the chamber 3A in communication with the evaporation unit 2 as described in paragraph [0021]) and a second side provided to a cooling unit (the chamber adjacent to the cooling plate 4C, as described in paragraph [0021], constitutes the claimed a cooling unit); and
	a heat transfer pipe (collectively, the section 45s’, section 45w’ and the channels extending from the lower portion 42A through the ducts 42b’ in the evaporation section 42’ to the upper portion of the chamber constitute the claimed heat transfer pipe for collectively they transfer heated fluid and evaporated fluid) arranged in a passage in which high temperature fluid flows (fig. 13 shows the channels extending through the ducts 42b’ carrying heated gas; therefore, the channels are arranged in the passage 42b’ in which a high temperature fluid flows,
	wherein
	the heating unit and the heat transfer pipe respectively have internal spaces communicating with each other (figs. 2 and 13),
	the internal space of the heating unit and the internal space of the heat transfer pipe form a circulation path in which a heat medium is circulated (fig. 13),
	an outlet of the heat transfer pipe (the outlet through which evaporated medium W is discharged from the evaporation unit) from which the heat medium (evaporated medium W) is discharged is provided in a position higher than an inlet (the opening between the evaporation unit and the pump in fig. 13) of the heat transfer pipe into which the heat medium flows,
	the inlet of the heat transfer pipe is provided in a position lower than a lowermost end portion of the thermoelectric element 4M’ (fig. 13),
	the heat transfer pipe is configured to vaporize the medium W flowing in the circulation path by using heat of the higher temperature fluid (fig. 13),
	the heating unit is configured to condense the heat medium vaporized [0072].

Addressing claim 2, fig. 13 shows a slope at the bottom portion of the heating unit for causing the heat medium flowing in the internal space of the heating unit to flow towards an outlet of the heat unit.

Addressing claim 3, fig. 13 shows an outlet of the heating unit is provided in a position higher than the inlet of the heat transfer pipe.

Addressing claim 4, fig. 13 shows the portion of the channel 45W’ before the pump as the structural equivalence to the claimed a liquid reservoir for storing the heat medium condensed in the heating unit provided to a lower portion of the heating unit.  The liquid reservoir is connected to the outlet of the heating unit and the inlet of the heat transfer pipe.

Addressing claim 5, fig. 13 shows the lower portion of the heating unit includes two slopes for guiding the condensed liquid toward the inlet of the heat transfer pipe that correspond to the claimed slope for causing the heat medium to flow towards the inlet of the heat transfer pipe provided at a bottom portion of the liquid reservoir.

Addressing claim 6, fig. 2 shows the thermoelectric degeneration device includes a heating unit that has three chambers for contacting three sets of thermoelectric element; therefore, the three chambers of the heating unit implies three outlets that correspond to the claimed a plurality of outlets at a bottom portion of the heating unit (the outlets are at the bottom portion of the heating unit in order for the condensed liquid to be discharged out of the heating unit as shown in fig. 13), and
	a connection pipe connecting the plurality of outlets of the heating unit with the inlet of the heat transfer pipe is provided in a lower portion of the heating unit (fig. 13 shows the pipe 45W’ that corresponds to the claimed connection pipe).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/15/2022